Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is the inclusion of the combination of the limitations “the surface of said indicator element having a plurality of adjacent sectors alternately featuring a first color and a second color that are different from each other” and “wherein the second mask is rotatable relative to the first mask.”  The closest prior arts are Soldo (USPN 8375883 B2), Grecco et al. (USPN 6820647 B1), Soldo et al. (US PGPub 20110290332 A1), Raymond (USPN 5178187), Minervini et al. (USPN 7819133 B2) and Stommes et al. (USPN 5223822).  
The prior art Soldo (‘883) discloses an indicator assembly having an indicator on a limit switch box, but does not disclose an indicator element having colors.  But also, does not disclose “wherein the second mask is rotatable relative to the first mask.”
The prior art Grecco discloses an indicator having color visual markers, but does not disclose “the second mask is rotatable relative to the first mask.”  
The prior art Soldo (‘332) discloses an indicator assembly having an indicator on a limit switch box and transparent cap, but does not disclose an indicator element having colors.  But also, does not disclose “wherein the second mask is rotatable relative to the first mask.”  
The prior art Raymond discloses a limit switch box and a first mask, but does not disclose a second mask.  Thus, Raymond does not have a “second mask is rotatable relative to the first mask.”
The prior art Minervini discloses an indicator having a first and second mask with a transparent cap, where the second mask is rotatable relative to the first mask,” but does not disclose “the surface of said indicator element having a plurality of adjacent sectors alternately featuring a first color and a second color that are different from each other.”  
The prior art Stommes discloses an indicator assembly having a first and second mask and a cap, but does not disclose a “second mask is rotatable relative to the first mask.”  
None of the prior arts teach limitations the combination of the “the surface of said indicator element having a plurality of adjacent sectors alternately featuring a first color and a second color that are different from each other” and “wherein the second mask is rotatable relative to the first mask” as it relates to the movement between the first and second mask, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753